Exhibit 10.1







COMMON STOCK PURCHASE AGREEMENT










By and between










Asia Premium Television Group, Inc.




(the “Company”)







and





Her Village  Limited




(the “Investor”)













Dated




July 4, 2008








--------------------------------------------------------------------------------







COMMON STOCK PURCHASE AGREEMENT




This COMMON STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into
as of the 4th day of July, 2008 between Asia Premium Television Group, Inc., a
corporation organized and existing under the laws of the State of Nevada (“ASTV”
or the “Company”) and Her Village Limited, a corporation organized and existing
under the laws of Hong Kong, (“Investor”).




PRELIMINARY STATEMENT:




WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, One Million (1,000,000) shares of
Common Stock of the Company, for the Purchase Price set of $US1.00 per share.
 In addition, the Company shall issue to the Investor Common Stock Purchase
Warrants (the “Warrants”) to purchase up to an additional One Million
(1,000,000) shares of common stock of the Company at an exercise price of
US$1.00 within 18 months of issuance, as stated in the Warrant Agreement; and




WHEREAS, the parties intend to memorialize the purchase and sale of such Common
Stock and Warrants;




WHEREAS, the Investor agrees to grant to the Company access to its media and
advertising market by providing the Company with the rights listed on the Rights
List of the Agreement, attached hereto as Appendix I;




WHEREAS, the Company agrees to grant the Investor the right to us the MobiCard
Database that is being developed by the Company.




WHEREAS, the parties agree to establish a Joint Venture Company ("the Joint
Venture") for the purpose of developing, marketing and selling select shopping
products and services to female consumers in China. The products to be developed
include but are not limited to: prepay debit cards (tentatively branded "MOBI
Cards"), swipable prepay labels (tentatively branded "MOBI Labels"), and credit
cards (currently branded "HV credit card"). The Joint Venture shall be exclusive
for the products described above. Both parties agree that the Investor shall
contribute US$600,000, in cash, to the Joint Venture and shall provide all
necessary marketing and data resources.  In exchange, the Investor will hold a
60% equity interest in the Joint Venture.  The Company shall contribute
US$400,000 to the Joint Venture and shall provide all necessary technology
resources in exchange for a 40% equity interest in the Joint Venture. The
specific terms of the Joint Venture shall be included in a future, separate
agreement between the parties (the "Joint Venture Agreement").




NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:




ARTICLE I




INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS




1.1

Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.




1.2

Superseder. Unless otherwise stated in this Agreement, to the extent that this
Agreement is inconsistent with any other instrument or understanding among the
parties governing the affairs of the Company, shall supersede such instrument or
understanding to the fullest extent permitted by law.  A copy of this Agreement
shall be filed at the Company’s principal office.




1.3

Certain Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):




1.3.1

“1933 Act” means the Securities Act of 1933, as amended.




1.3.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.





2




--------------------------------------------------------------------------------







1.3.3

“Affiliate” means a Person or Persons directly or indirectly, through one or
more intermediaries, controlling, controlled by or under common control with the
Person(s) in question.  The term “control,” as used in the immediately preceding
sentence, means, with respect to a Person that is a corporation, the right to
the exercise, directly or indirectly, of more than 50 percent of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.




1.3.4

“Articles” means the Certificate of Incorporation of the Company, as the same
may be amended from time to time.




1.3.5

“Closing” shall mean the Closing of the transactions contemplated by this
Agreement on the Closing Date.




1.3.6

“Closing Date” means the date on which the payment of the Purchase Price (as
defined herein) by the Investor to the company is transferred to the Company and
all Transaction Documents (as defined herein) are executed and exchanged between
the parties, which shall occur on or before July 30, 2008.




1.3.7

“Common Stock” means shares of common stock of the Company, par value $0.001 per
share.




1.3.8

"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers, or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of any securities previously issued or issued hereunder, (c) securities
issued pursuant to acquisitions or strategic transactions, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, and (d) any issuances that are in
the ordinary course of the Company’s business.




1.3.9

"Material Adverse Effect" shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.




1.3.11

“Person” means an individual, partnership, firm, Limited Liability Company,
trust, joint venture, association, corporation, or any other legal entity.




1.3.12

“Purchase Price” means the one million US dollars (US$1,000,000.00) or US$1.00
per share, paid by the Investor to the Company for the Common Stock and the
Warrants.




1.3.13

“Registration Rights Agreement" shall mean the registration rights agreement
between the Investor and the Company attached hereto as Exhibit A.




1.3.14

"Registration Statement" shall mean the registration statement under the 1933
Act to be filed with the Securities and Exchange Commission for the registration
of the Shares pursuant to the Registration Rights Agreement attached hereto as
Exhibit A.




1.3.15

“SEC” means the Securities and Exchange Commission.




1.3.16

"SEC Documents" shall mean the Company's latest Form 10-K or 10-KSB as of the
time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and the
Proxy Statement for its latest fiscal year as of the time in question until such
time as the Company no longer has an obligation to maintain the effectiveness of
a Registration Statement as set forth in the Registration Rights Agreement.




1.3.17 "Shares" shall mean, collectively, the shares of Common Stock of the
Company and those shares of Common Stock issuable to the Investor upon exercise
of the Warrants.




1.3.18 “Subsequent Financing” shall mean any offer and sale of shares of Common
Stock or debt that is initially convertible into shares of Common Stock or
otherwise senior or superior to the Common Stock.





3




--------------------------------------------------------------------------------







1.3.19 “Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.




1.3.20

“Warrants” shall mean the Common Stock Purchase Warrants in the form attached
hereto Exhibit B.




ARTICLE II




SALE AND PURCHASE OF ASIA PREMIUM TELEVISION GROUP, INC, COMMON STOCK AND
WARRANTS PURCHASE PRICE




2.1

Sale of Common Stock and Issuance of Warrants.  




(a)

Upon the terms and subject to the conditions set forth herein, and in accordance
with applicable law, the Company agrees to sell to the Investor, and the
Investor agrees to purchase from the Company, on the Closing Date, 1,000,000
shares of Common Stock for One Million US Dollars (US$1,000,000) (the “Purchase
Price”). The Purchase Price shall be paid by the Investor to the Company on the
Closing Date pursuant to the terms of Agreement. The Company shall cause the
Common Stock and the Warrants to be issued to the Investor upon the release of
the Purchase Price to the Company. The Company shall register the shares of
Common Stock pursuant to the terms and conditions of a Registration Rights
Agreement attached hereto as Exhibit A;




(b)

Upon execution and delivery of this Agreement and the Company’s receipt of the
Purchase Price from the Investor, the Company shall issue to the Investor
Warrants to purchase up to an aggregate of 1,000,000 shares of Common Stock at
an exercise price of US$1, all pursuant to the terms and conditions of the form
of Warrant Agreement attached hereto as Exhibit B;




2.2

Purchase Price.  The Purchase Price shall be delivered by the Investor to the
Company in the form of a check or wire transfer or any other form deemed
acceptable by the Company, in full, on the Closing Date.




ARTICLE III




CLOSING DATE AND DELIVERIES AT CLOSING




3.1

Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”), unless expressly determined herein, shall be held at the
offices of the Company, at 5:00 P.M. local time, on the Closing Date or on such
other date and at such other place as may be mutually agreed by the parties,
including closing by facsimile with originals to follow.  




3.2

Deliveries by the Company.  In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the Investor, the following:




(a)

At or prior to Closing, an executed Agreement with all exhibits and schedules
attached hereto;




(b)

At or prior to Closing, an executed Warrant Agreement in the name of the
Investor in the form attached hereto as Exhibit B;




(c)

The executed Registration Rights Agreement;




(d)

Certifications in form and substance acceptable to the Company and the Investor
from any and all brokers or agents involved in the transactions contemplated
hereby as to the amount of commission or compensation payable to such broker or
agent as a result of the consummation of the transactions contemplated hereby
and from the Company or Investor, as appropriate, to the effect that reasonable
reserves for any other commissions or compensation that may be claimed by any
broker or agent have been set aside;




(e)

Evidence of approval of the Board of Directors and Shareholders of the Company
of the Transaction Documents and the transactions contemplated hereby;




(f)

Certificates of Existence or Authority to Transact Business of the Company
issued by each of the Secretaries of State for Nevada;





4




--------------------------------------------------------------------------------







(g)

Stock Certificate in the name of Investor, or any designee evidencing the Common
Stock;




(h)

Such other documents or certificates as shall be reasonably requested by
Investor or its counsel; and




(i)

The right to use the MobiCard Database that is being developed by the Company.




3.3

Deliveries by Investor.  In addition to and without limiting any other provision
of this Agreement, the Investor agrees to deliver, or cause to be delivered, to
the Company, the following:




(a)

A deposit in the amount of the Purchase Price;




(b)

The executed Agreement with all Exhibits and Schedules attached hereto;




(c)

The executed Registration Rights Agreement;




(d)

All rights listed on the Rights List attached as Exhibit A; and




(e)

Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.




In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.




3.4

Further Assurances.  The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.




3.5

Waiver.  The Investor may waive any of the requirements of Section 3.2 of this
Agreement, and the Company at its discretion may waive any of the provisions of
Section 3.3 of this Agreement.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF ASIA PREMIUM TELEVISION GROUP, INC.




The Company represents and warrants to the Investor as of the date hereof and as
of closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investor has heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:




4.1

Organization and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and is duly
qualified to do business in any other jurisdiction by virtue of the nature of
the businesses conducted by it or the ownership or leasing of its properties,
except where the failure to be so qualified will not, when taken together with
all other such failures, have a Material Adverse Effect on the business,
operations, properties, assets, financial condition or results of operation of
the Company and its subsidiaries taken as a whole.




4.2

Articles of Incorporation and By-Laws.  The complete and correct copies of the
Company’s Articles and By-Laws, as amended or restated to date which have been
filed with the Securities and Exchange Commission are a complete and correct
copy of such document as in effect on the date hereof and as of the Closing
Date.




4.3

Capitalization.




4.3.1  The authorized and outstanding capital stock of the Company is set forth
in The Company’s Form 10-Q, filed on May 15, 2008 with the Securities and
Exchange Commission.  All shares of capital stock have been duly authorized and
are validly issued, and are fully paid and no assessable, and free of preemptive
rights.





5




--------------------------------------------------------------------------------







4.3.2

As of the date of this Agreement, the authorized capital stock of the Company is
1,750,000,000 shares of common Stock ($.001 par value) of which approximately
4,752,491 shares of common Stock are issued and outstanding.  As of the Closing,
following the issuance by the Company of the Common Stock to the Investor, the
Company will consist of 5,752,491 shares of Common Stock ($.001 par value)
issued and outstanding.  All outstanding shares of capital stock have been duly
authorized and are validly issued, and are fully paid and nonassessable and free
of preemptive rights.  All shares of capital stock described above to be issued
have been duly authorized and when issued, will be validly issued, fully paid
and nonassessable and free of preemptive rights. Schedule 4.3.2 hereby contains
all shares and derivatives currently and potentially outstanding.  The company
hereby represents that any and all shares and current potentially dilutive
events have been included in Schedule 4.3.2, including employment agreements,
acquisition, consulting agreements, debts, payments, financing or business
relationships that could be paid in equity, derivatives or resulting in
additional equity issuances that could potentially occur.




4.3.3  Except pursuant to this Agreement and as set forth in Schedule 4.3
hereto, and as set forth in the Company’s SEC Documents, filed with the SEC, as
of the date hereof and as of the Closing Date, there are not now outstanding
options, warrants, rights to subscribe for, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, shares of any class of capital stock of the Company, or
agreements, understandings or arrangements to which the Company is a party, or
by which the Company is or may be bound, to issue additional shares of its
capital stock or options, warrants, scrip or rights to subscribe for, calls or
commitment of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of any class of its capital
stock.  The Company agrees to inform the Investors in writing of any additional
warrants granted prior to the Closing Date.




4.3.4 The Company on the Closing Date (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, the Company Shares hereunder, free and
clear of all liens, charges, claims, options, pledges, restrictions, and
encumbrances whatsoever; and (ii) upon conversion of the Common Stock or
exercise of the Warrants, the Investor will acquire good and marketable title to
such Shares, free and clear of all liens, charges, claims, options, pledges,
restrictions, and encumbrances whatsoever, except as otherwise provided in this
Agreement as to the limitation on the voting rights of such Shares in certain
circumstances.




4.4

Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Common Stock, and the Warrants, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement by the Company and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of the Company is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
except as disclosed in this Agreement.  This Agreement has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.




4.5

No Conflict; Required Filings and Consents. The execution and delivery of this
Agreement by the Company does not, and the performance by the Company of their
respective obligations hereunder will not:  (i) conflict with or violate the
Articles or By-Laws of the Company; (ii) conflict with, breach or violate any
federal, state, foreign or local law, statute, ordinance, rule, regulation,
order, judgment or decree (collectively, "Laws") in effect as of the date of
this Agreement and applicable to the Company; or (iii) result in any breach of,
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result  in the creation of a lien or encumbrance on any of the properties or
assets of the Company pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company is a party or by the Company or any of its
properties or assets is bound.  Excluding from the foregoing are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.




4.6

Report and Financial Statements. The Company’s Annual Report on Form 10-K, filed
on December 31, 2007 with the SEC contains the audited financial statements of
the Company.  The Company will provide to the Investor the audited financial
statements of the Company as of September 30, 2007 (collectively, the “Financial
Statements”). Each of the balance sheets contained in or incorporated by
reference into any such Financial Statements (including the related notes and
schedules thereto) fairly presented the financial position of the Company, as of
its date, and each of the statements of income and changes in stockholders’
equity and cash flows or equivalent statements in such Financial Statements
(including any related notes and schedules thereto) fairly presents, changes in
stockholders’ equity and changes in cash flows, as the case may be, of the
Company, for the periods to which they relate, in each case in accordance with
United States generally accepted accounting principles (“U.S. GAAP”)
consistently applied during the periods involved, except in each case as may be
noted therein, subject to normal year-end audit adjustments in the case of
unaudited statements.  The books and records of the Company have been, and are
being, maintained in all material respects in accordance with U.S. GAAP and any
other applicable legal and accounting requirements and reflect only actual
transaction.  





6




--------------------------------------------------------------------------------







4.7

Compliance with Applicable Laws. The Company is not in violation of, or, to the
knowledge of the Company is under investigation with respect to or has been
given notice or has been charged with the violation of any Law of a governmental
agency, except for violations which individually or in the aggregate do not have
a Material Adverse Effect.  




4.8

SEC Documents. The Company acknowledges that the Company is a publicly held
company and has made available to the Investor after demand true and complete
copies of any requested SEC Documents. The Company has registered its Common
Stock pursuant to Section 12(d) [15(d)] of the 1934 Act, and the Common Stock is
quoted and traded on the OTC Bulletin Board of the National Association of
Securities Dealers, Inc.  The Company has received no notice, either oral or
written, with respect to the continued quotation or trading of the Common Stock
on the OTC Bulletin Board. The Company has not provided to the Investor any
information that, according to applicable law, rule or regulation, should have
been disclosed publicly prior to the date hereof by the Company, but which has
not been so disclosed. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act, and rules and
regulations of the SEC promulgated thereunder and the SEC Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.




4.9

Litigation. To the knowledge of the Company, no litigation, claim, or other
proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.




4.10

Exemption from Registration. Subject to the accuracy of the Investor’s
representations in Article V, except as required pursuant to the Registration
Rights Agreement, the sale of the Common Stock and Warrants by the Company to
the Investor will not require registration under the 1933 Act, but may require
registration under applicable state securities law if applicable to the
Investor.  When validly converted in accordance with the terms of the Common
Stock, and upon exercise of the Warrants in accordance with their terms, the
Shares underlying the Common Stock and the Warrants will be duly and validly
issued, fully paid, and non-assessable.  The Company is issuing the Common Stock
and the Warrants in accordance with and in reliance upon the exemption from
securities registration afforded, inter alia, by Rule 506 under Regulation D as
promulgated by the SEC under the 1933 Act, and/or Section 4(2) of the 1933 Act;
provided, however, that certain filings and registrations may be required under
state securities “blue sky” laws depending upon the residency of the Investor.




4.11

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Common Stock or Warrants, or (ii) made any offers or sales of
any security or solicited any offers to buy any security under any circumstances
that would require registration of the Common Stock or Warrants, under the 1933
Act, except as required herein.




4.12

No Material Adverse Effect. Except as set forth in Schedule 4.13 attached
hereto, since March 30, 2007, no event or circumstance resulting in a Material
Adverse Effect has occurred or exists with respect to the Company. No material
supplier or customer has given notice, oral or written, that it intends to cease
or reduce the volume of its business with the Company from historical levels.
Since September 30, 2007, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, prospects, operations or
financial condition, that, under any applicable law, rule or regulation,
requires public disclosure or announcement prior to the date hereof by the
Company but which has not been so publicly announced or disclosed in writing to
the Investor.




4.13

Material Non-Public Information. The Company has not disclosed to the Investors
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.






4.14

Internal Controls And Procedures. The Company maintains books and records and
internal accounting controls which provide reasonable assurance that (i) all
transactions to which the Company or any subsidiary is a party or by which its
properties are bound are executed with management's authorization; (ii) the
recorded accounting of the Company's consolidated assets is compared with
existing assets at regular intervals; (iii) access to the Company's consolidated
assets is permitted only in accordance with management's authorization; and (iv)
all transactions to which the Company or any subsidiary is a party or by which
its properties are bound are recorded as necessary to permit preparation of the
financial statements of the Company in accordance with U.S. generally accepted
accounting principles.





7




--------------------------------------------------------------------------------







4.15

Full Disclosure.  No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.




4.16

Board.  As of the date of this Agreement, the Board of Directors of the Company
consists of a minimum of three directors.




ARTICLE V




REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:




5.1

Organization and Standing of the Investor. The Investor is a Corporation duly
formed, validly existing and in good standing. The state in which any offer to
purchase shares hereunder was made or accepted by such Investor is the state
shown as such Investor’s address. The Investor was not formed for the purpose of
investing solely in the Common Stock, the Warrants or the shares of Common Stock
which are the subject of this Agreement.




5.2

Authorization and Power. The Investor has the requisite power and authority to
enter into and perform this Agreement and to purchase the securities being sold
to it hereunder. The execution, delivery and performance of this Agreement by
the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.




5.3

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by the Investor of the transactions contemplated hereby or relating
hereto do not and will not (i) result in a violation of such Investor's charter
documents or bylaws where appropriate or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument to which
the Investor is a party, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Investor or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
Material Adverse Effect on such Investor). The Investor is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.




5.4

Financial Risks. The Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.




5.5

Accredited Investor. The Investor is (i) an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act by reason
of Rule 501(a)(3) and (6), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.




5.6

Brokers. Except as set forth in Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Investor.





8




--------------------------------------------------------------------------------







5.7

Knowledge of Company. The Investor and such Investor’s advisors, if any, have
been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company.  The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.




5.8

Risk Factors. The Investor understands that such Investor’s investment in the
securities being purchased by the Investor from the Company involves a high
degree of risk.  The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.




5.9

Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.




ARTICLE VI




COVENANTS OF THE COMPANY




6.1

Registration Rights. The Company shall cause the Registration Rights Agreement
to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.




6.2

Compliance with Laws. The Company hereby agrees to comply in all respects with
the Company's reporting, filing and other obligations under the Laws.




6.3

Exchange Act Registration. The Company (a) will continue its obligation to
report to the SEC under Section E 12(d) of the 1934 Act [or (b) shall register
under Section 12(b) or (g) under the 1934 Act and thereafter shall continue to
be registered thereunder] and [ in either case] will use its best efforts to
comply in all respects with its reporting and filing obligations under the 1934
Act, and will not take any action or file any document (whether or not permitted
by the 1934 Act or the rules thereunder) to terminate or suspend any such
registration or to terminate or suspend its reporting and filing obligations
under the 1934 until the Investors have disposed of all of their Shares.




6.4

Corporate Existence; Conflicting Agreements. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company. The
Company shall not enter into any agreement, the terms of which agreement would
restrict or impair the right or ability of the Company to perform any of its
obligations under this Agreement or any of the other agreements attached as
exhibits hereto.




6.5

Use of Proceeds. The Company will use the proceeds from the sale of the Common
Stock and the Warrants (excluding amounts paid by the Company for legal and
administrative fees in connection with the sale of such securities) for Fees,
working capital and acquisitions.




6.6

Right of First Refusal. The Investor shall have the right to participate in any
subsequent funding by the Company on a pro rata basis at One Hundred percent
(100%) of the offering price. The Investor shall have 3 business days from
notice of the Company’s subsequent funding to exercise its right of first
refusal.




6.7

Employment and Consulting Contracts. For three years after the Closing Date, the
Company must have a unanimous opinion from the Compensation Committee of the
Board of Directors to award any officer or director a payment other than salary
or other payment that is usual, appropriate and reasonable for any officer,
director, employee or consultant if such award is not reasonable and in
accordance with payments or awards made to individuals holding similar positions
in other fully reporting public companies with independent majority boards
listed on the OTCBB, ASE, NYSE or NASDAQ.





9




--------------------------------------------------------------------------------







6.8

Subsequent Equity Sales.  From the date hereof until such time as no Purchaser
holds more than 5% of the Securities, the Company shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Financing
involving a “Variable Rate Transaction” or an “MFN Transaction” (each as defined
below) that could potentially value the stock price at a price lower than $1.00
per share.  The term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock.  The term
“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions which grants to an investor the right to receive additional shares
based upon future transactions of the Company on terms more favorable than those
granted to such investor in such offering.  Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
Notwithstanding the foregoing, this Section 6.18 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction or MFN Transaction
shall be an Exempt Issuance.




6.9

Stock Splits. All forward and reverse stock splits shall effect all equity and
derivative holders proportionately.




ARTICLE VII




COVENANTS OF THE INVESTOR




7.1

Compliance with Law. The Investor's trading activities with respect to shares of
the Company's Common Stock will be in compliance with all applicable state and
federal securities laws, rules and regulations and rules and regulations of any
public market on which the Company's Common Stock is listed.  




7.2

Transfer Restrictions. The Investor’s acknowledge that (1) the Common Stock,
Warrants and shares underlying the Common Stock and Warrants have not been
registered under the provisions of the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Investor shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Common Stock,
Warrants and shares underlying the Notes and Warrants to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration; and
(2) any sale of the Common Stock, Warrants and shares underlying the Common
Stock and Warrants made in reliance on Rule 144 promulgated under the 1933 Act
may be made only in accordance with the terms of said Rule and further, if said
Rule is not applicable, any resale of such securities under circumstances in
which the seller, or the person through whom the sale is made, may be deemed to
be an underwriter, as that term is used in the 1933 Act, may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder.




7.3

Restrictive Legend. The Investor acknowledges and agrees that the Common Stock,
the Warrants and the Shares underlying the Common Stock and Warrants, and, until
such time as the Shares underlying the Common Stock and Warrants have been
registered under the 1933 Act and sold in accordance with an effective
Registration Statement, certificates and other instruments representing any of
the Shares, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
securities):




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT."





10




--------------------------------------------------------------------------------







ARTICLE VIII




CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS




The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:




8.1

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.




8.2

Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.




8.3

Compliance with Covenants. The Investor shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.




8.4

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.




ARTICLE IX




CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS




The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:




9.1

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.




9.2

Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.




9.3

Compliance with Covenants . The Company shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.




9.4

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.




ARTICLE X




TERMINATION, AMENDMENT AND WAIVER




10.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date




10.1.1

by mutual written consent of the Investor and the Company;





11




--------------------------------------------------------------------------------







10.1.2

by the Company upon a material breach of any representation, warranty, covenant
or agreement on the part of the Investor set forth in this Agreement, or the
Investor upon a material breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Investor, respectively, shall
have become untrue, in either case such that any of the conditions set forth in
Article VIII or Article IX hereof would not be satisfied (a "Terminating
Breach"), and such breach shall, if capable of cure, not have been cured within
five (5) business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.




10.2

Amendment. This Agreement may be amended by the parties hereto any time prior to
the Closing Date by an instrument in writing signed by the parties hereto.




10.3

Waiver. At any time prior to the Closing Date, the Company or the Investor, as
appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
 Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.




ARTICLE XI




GENERAL PROVISIONS




11.1

Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.




11.2

Indemnification. The Investor agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers and directors harmless against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of or result from any
breach of this Agreement by such Investor or failure by such Investor to perform
with respect to any of its representations, warranties or covenants contained in
this Agreement or in any exhibit or other instrument furnished or to be
furnished under this Agreement.  The Company agrees to indemnify, defend and
hold the Investor harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any material breach of this
Agreement or failure by the Company to perform with respect to any of its
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
 In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party.  In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder.




11.3

Headings. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




11.4

Entire Agreement. This Agreement (together with the Schedule, Exhibits, Warrants
and documents referred to herein) constitute the entire agreement of the parties
and supersede all prior agreements and undertakings, both written and oral,
between the parties, or any of them, with respect to the subject matter hereof.




11.5

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:





12




--------------------------------------------------------------------------------







If to the Company:




Asia Premium Television Group, Inc.

Suite 602, 2 North Tuanjiehu Street,

Chaoyang District,

BEIJING 100026, PRC

Attention: Mr. Xing Jing, President & CEO




With a copy to:

Anslow & Jaclin, LLP

Attn: Eric Stein

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726




If to the Investor:




Her Village Limited

Oriental Plaza Offices

East Chang'an Ave. Dongcheng District

Beijing, 100738  PRC

Attention: Ms. Yang Lan, Chairperson




11.6

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.




11.7

Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.




11.8

Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation.  The
parties acknowledge each contributed and is equally responsible for its
preparation.




11.9

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada, without giving effect to applicable
principles of conflicts of law.




11.10

Jurisdiction. This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Nevada. If any action is brought among
the parties with respect to this Agreement or otherwise, by way of a claim or
counterclaim, the parties agree that in any such action, and on all issues, the
parties irrevocably waive their right to a trial by jury. Exclusive jurisdiction
and venue for any such action shall be the Federal Courts serving the State of
Nevada. In the event suit or action is brought by any party under this Agreement
to enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the arbitrator, trial court, and/or appellate court.




11.11

Preparation and Filing of Securities and Exchange Commission filings. The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.  




11.12

Further Assurances, Cooperation. Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement.  The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.





13




--------------------------------------------------------------------------------







11.13

Survival. The representations, warranties, covenants and agreements made herein
shall survive the Closing of the transaction contemplated hereby.




11.14

Third Parties. Except as disclosed in this Agreement, nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties hereto and
their respective administrators, executors, legal representatives, heirs,
successors and assignees.  Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.




11.15

Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall nay single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




11.16

Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.  




[SIGNATURES ON FOLLOWING PAGE]





14




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.




THE COMPANY:

      




Asia Premium Television Group, Inc







/s/ Xing Jing                                




By: Xing Jing

President & CEO







INVESTOR:







Her Village Limited







/s/ Zhou Qiong                            

By: Zhou Qiong, Director





15




--------------------------------------------------------------------------------







Schedule A




NAME AND ADDRESS

 

AMOUNT OF INVESTMENT

 

NUMBER OF SHARES

OF COMMON STOCK

 

NUMBER OF SHARES

UNDERLYING WARRANTS




Her Village Limited




Oriental Plaza Offices

East Chang'an Ave. Dongcheng District

Beijing, 100738  PRC

 




US$1,000,000

 




1,000,000

 




1,000,000








16


